DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Claim Objections
Claim 37 is objected to because of the following informalities:
Claim 37 recites “plus” (line 1) which should be replaced with “plug”.
Claim 37 recites “contract” which should be replaced with “contact”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 37 recites limitations “the second channel structure” (line 2) that lack antecedent basis because “the second channel structure” has not been defined by claim 37 and claim 1 (upon which claim 37 depends), and it is unclear which particular channel structure applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 21-25, 27-30, 32-36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0154892 to Oh in view of Jayanti et al. (US 2016/0148949, hereinafter Jayanti).
With respect to Claim 1, Oh discloses a three-dimensional (3D) memory device (NAND-type memory device) (Oh, Figs. 2F, 3A-3B, ¶0003, ¶0005, ¶0048-¶0079), comprising:
       a substrate (100) (Oh, Fig. 2F, ¶0049);
       a memory stack (ST1/ST2) (Oh, Fig. 2F, ¶0050, ¶0065, ¶0075) comprising a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) (Oh, Fig. 2F, ¶0058, ¶0064) right above the first memory deck (ST1) and right below the second memory deck (ST2), each of the first memory deck (ST1) and the second memory deck (ST2) comprising a plurality of interleaved gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0050-¶0052, ¶0065) and gate-to gate dielectric layers  (110 and 210) above the substrate (100), wherein the inter-deck dielectric layer (190) is in direct contact with and between the first memory deck (ST1) and the second memory deck (ST2), wherein the inter-deck dielectric layer (190) is a single layer (Oh, Fig. 2F, ¶0064) and an inter-deck plug (180A) (Oh, Fig. 2F, ¶0058- ¶0064, ¶0075) in the inter-deck dielectric layer (190) between the first memory deck (ST1) and the second memory deck (ST2), and each of the gate-to-gate dielectric layers (110 and 210) (Oh, Fig. 2F, ¶0052, ¶0065) comprises a silicon oxynitride layer and silicon oxide; and
       a NAND memory string (e.g., the first channel and memory layers and the second channel and memory layers extending through the first and second memory holes) (Oh, 
Further, Oh does not specifically disclose that the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the gate-to-gate dielectric layer comprises a second silicon oxynitride layer stacked between two silicon oxide layers, wherein one of the two silicon oxide layers is in direct contact with one of the gate conductive layers and the second silicon oxynitride layer, and another one of the two silicon oxide layers is in direct contact with another one of the gate conductive layers and the second silicon oxynitride layer.
However, Oh teaches that the memory stack comprises interlayer dielectric layers (110 and 210) (Oh, Fig. 2F, ¶0052, ¶0065) that serve to insulate the gate electrodes of memory cells adjacent to each other in the vertical direction, and includes various material such as silicon oxide, and silicon oxynitride, and a combination thereof, and that the inter-deck dielectric layer (190) includes an insulation material in which the channel connection pattern (180A) is formed.
Further, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, ¶0002, ¶0008, ¶0064-¶0077) comprising a memory stack (110’) (Jayanti, Fig. 18, ¶0065, ¶0067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, ¶0023, ¶0034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, ¶0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein one (e.g., 105a’) of the silicon layers is in direct contact with one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and another one (e.g., 105c’) of the silicon layers is in direct contact with another one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’); forming the 3D-NAND memory device (Jayanti, Fig. 18, ¶0007, ¶0008, ¶0064, ¶0075-¶0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a higher degree of channel 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the gate-to-gate dielectric layer that comprises a second silicon oxynitride layer stacked between two silicon oxide layers, wherein one of the two silicon oxide layers is in direct contact with one of the gate conductive layers and the second silicon oxynitride layer, and another one of the two silicon oxide layers is in direct contact with another one of the gate conductive layers and the second silicon oxynitride layer in order to provide improved 3D-NAND memory device in which the first channel layer pattern and the second channel layer pattern are formed through separate processes and connected to each other through the channel connection pattern to prevent damaging the first and second channel patterns, and to provide stacked structure having the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain (Oh, ¶0007, ¶0075, ¶0078; Jayanti, ¶0007, ¶0008, ¶0064, ¶0067, ¶0075-¶0077).
Regarding Claim 6, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein t
Regarding Claim 8, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein each of the gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0051, ¶0065) comprises a metal layer.
Regarding Claim 9, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein each of the gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0051, ¶0065) comprises a doped polysilicon layer.
Regarding Claim 21, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein the one and the other one of the gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0050-¶0052, ¶0065) are adjacent to a gate-to-gate dielectric layer (110 and 210) of the plurality of gate-to-gate dielectric layers (110/210).
Regarding Claim 22, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein each of the gate-to-gate dielectric layer (110 and 210) (Oh, Fig. 2F, ¶0050, ¶0052, ¶0065) includes various material such as silicon oxide, and silicon oxynitride, and a combination thereof, but does not specifically disclose that each of the gate- to-gate dielectric layers consists of the second silicon oxynitride layer and the two silicon oxide layers. However, Jayanti discloses the 3D memory device, wherein each of the gate-to-gate dielectric layer (105’) (Jayanti, Fig. 18, ¶0067) consists of the silicon oxynitride layer (SiOxNy) (105b’) and the two silicon oxide layers (SiOx, 105a’ and 105c’).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D memory device of Oh/Jayanti by forming a memory stack comprising the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh including silicon oxynitride, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have each of the gate- to-gate dielectric layers consists of the second silicon oxynitride layer and the two silicon oxide layers in order to provide improved 3D-NAND memory device in which the first and second channel layer patterns are formed to prevent damaging the first and second channel patterns, and to provide stacked structure having the charge storage structures with increased heights so as to provide a higher degree of channel 
With respect to Claim 23, Oh discloses a three-dimensional (3D) memory device (NAND-type memory device) (Oh, Figs. 2F, 3A-3B, ¶0003, ¶0005, ¶0048-¶0079), comprising:
       a substrate (100) (Oh, Fig. 2F, ¶0049);
       a memory stack (ST1/ST2) (Oh, Fig. 2F, ¶0050, ¶0065, ¶0075) comprising a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) (Oh, Fig. 2F, ¶0058, ¶0064) right above the first memory deck (ST1) and right below the second memory deck (ST2), each of the first memory deck (ST1) and the second memory deck (ST2) comprising a plurality of interleaved gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0050-¶0052, ¶0065) and gate-to gate dielectric layers  (110 and 210) above the substrate (100), wherein the inter-deck dielectric layer (190) is in direct contact with and between the first memory deck (ST1) and the second memory deck (ST2), wherein the inter-deck dielectric layer (190) is a single layer (Oh, Fig. 2F, ¶0064) and an inter-deck plug (180A) (Oh, Fig. 2F, ¶0058- ¶0064, ¶0075) in the inter-deck dielectric layer (190) between the first memory deck (ST1) and the second memory deck (ST2), and each of the gate-to-gate dielectric layers (110 and 210) (Oh, Fig. 2F, ¶0052, ¶0065) comprises a silicon oxynitride layer and silicon oxide; and
       a NAND memory string (e.g., the first channel and memory layers and the second channel and memory layers extending through the first and second memory holes) (Oh, Fig. 2F, ¶0005, ¶0053, ¶0067, ¶0071, ¶0075-¶0077) extending vertically through the plurality of interleaved gate conductive layers (120 and 220) and gate-to-gate dielectric layers (110 and 210) of the memory stack.
Further, Oh does not specifically disclose that the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the gate-to-gate dielectric layer consists of a second silicon oxynitride layer stacked between two silicon oxide layers.

Further, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, ¶0002, ¶0008, ¶0064-¶0077) comprising a memory stack (110’) (Jayanti, Fig. 18, ¶0065, ¶0067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, ¶0023, ¶0034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, ¶0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein one (e.g., 105a’) of the silicon layers is in direct contact with one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and another one (e.g., 105c’) of the silicon layers is in direct contact with another one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’); forming the 3D-NAND memory device (Jayanti, Fig. 18, ¶0007, ¶0008, ¶0064, ¶0075-¶0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck dielectric layer includes a specific material of the interlayer dielectric layers of the memory stack of Oh, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the inter-deck dielectric layer including a first silicon 
Regarding Claim 24, Oh in view of Jayanti discloses the 3D memory device of claim 23. Further, Oh discloses the 3D memory device, wherein each of the gate-to-gate dielectric layer (110 and 210) (Oh, Fig. 2F, ¶0050, ¶0052, ¶0065) includes various material such as silicon oxide, and silicon oxynitride, and a combination thereof, but does not specifically disclose that the two silicon oxide layers are each in direct contact with the second silicon oxynitride layer. However, Jayanti discloses the 3D memory device, wherein the two silicon oxide layers (SiOx, 105a’ and 105c’) (Jayanti, Fig. 18, ¶0067) are each in direct contact with the silicon oxynitride layer SiOxNy) (105b’).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D memory device of Oh/Jayanti by forming a memory stack comprising the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh including silicon oxynitride, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the two silicon oxide layers that are each in direct contact with the second silicon oxynitride layer in order to provide improved 3D-NAND memory device in which the first and second channel layer patterns are formed to prevent damaging the first and second channel patterns, and to provide stacked structure having the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain (Oh, ¶0007, ¶0075, ¶0078; Jayanti, ¶0007, ¶0008, ¶0064, ¶0067, ¶0075-¶0077).
Regarding Claim 25, Oh in view of Jayanti discloses the 3D memory device of claim 24. Further, Oh does not specifically disclose that the two silicon oxide layers are each in direct contact with two adjacent gate conductive layers. However, Jayanti discloses the 3D memory device, wherein the two silicon oxide layers (SiOx, 105a’ and 105c’) (Jayanti, Fig. 18, ¶0067) are each in direct contact with two adjacent gate conductive layers (108’).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D memory device of Oh/Jayanti by forming a memory stack comprising the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh including silicon oxynitride, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the two silicon oxide layers that are each in direct contact with two adjacent gate conductive layers in order to provide improved 3D-NAND memory device in which the first and second channel layer patterns are formed to prevent damaging the first and second channel patterns, and to provide stacked structure having the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain (Oh, ¶0007, ¶0075, ¶0078; Jayanti, ¶0007, ¶0008, ¶0064, ¶0067, ¶0075-¶0077).
Regarding Claim 27, Oh in view of Jayanti discloses the 3D memory device of claim 23. Further, Oh discloses the 3D memory device, wherein the NAND memory string comprises a first channel structure (150A) (Oh, Fig. 2F, ¶0053, ¶0067, ¶0075) extending vertically through the first memory deck (ST1), a second channel structure (250A) extending vertically through the second memory deck (ST2), and the inter-deck plug (180A) (Oh, Fig. 2F, ¶0058, ¶0075) vertically between and in contact with the first channel structure (150A) and the second channel structure (250A), respectively.
Regarding Claim 28, Oh in view of Jayanti discloses the 3D memory device of claim 23. Further, Oh discloses the 3D memory device, wherein 
Regarding Claim 29, Oh in view of Jayanti discloses the 3D memory device of claim 23. Further, Oh discloses the 3D memory device, wherein each of the gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0051, ¶0065) comprises a doped polysilicon layer.
With respect to Claim 30, Oh discloses a three-dimensional (3D) memory device (NAND-type memory device) (Oh, Figs. 2F, 3A-3B, ¶0003, ¶0005, ¶0048-¶0079), comprising:
       a substrate (100) (Oh, Fig. 2F, ¶0049);
       a memory stack (ST1/ST2) (Oh, Fig. 2F, ¶0050, ¶0065, ¶0075) comprising a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) (Oh, Fig. 2F, ¶0058, ¶0064) right above the first memory deck (ST1) and right below the second memory deck (ST2), each of the first memory deck (ST1) and the second memory deck (ST2) comprising a plurality of interleaved gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0050-¶0052, ¶0065) and gate-to gate dielectric layers  (110 and 210) above the substrate (100), wherein the inter-deck dielectric layer (190) is in direct contact with and between the first memory deck (ST1) and the second memory deck (ST2), wherein the inter-deck dielectric layer (190) is a single layer (Oh, Fig. 2F, ¶0064) and an inter-deck plug (180A) (Oh, Fig. 2F, ¶0058- ¶0064, ¶0075) in the inter-deck dielectric layer (190) between the first memory deck (ST1) and the second memory deck (ST2), and each of the gate-to-gate dielectric layers (110 and 210) (Oh, Fig. 2F, ¶0052, ¶0065) comprises a silicon oxynitride layer and silicon oxide; and
       a NAND memory string (e.g., the first channel and memory layers and the second channel and memory layers extending through the first and second memory holes) (Oh, Fig. 2F, ¶0005, ¶0053, ¶0067, ¶0071, ¶0075-¶0077) extending vertically through the plurality of interleaved gate conductive layers (120 and 220) and gate-to-gate dielectric layers (110 and 210) of the memory stack.
Further, Oh does not specifically disclose that the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the gate-to-gate dielectric layer consists of a second silicon oxynitride layer 
However, Oh teaches that the memory stack comprises interlayer dielectric layers (110 and 210) (Oh, Fig. 2F, ¶0052, ¶0065) that serve to insulate the gate electrodes of memory cells adjacent to each other in the vertical direction, and includes various material such as silicon oxide, and silicon oxynitride, and a combination thereof, and that the inter-deck dielectric layer (190) includes an insulation material in which the channel connection pattern (180A) is formed.
Further, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, ¶0002, ¶0008, ¶0064-¶0077) comprising a memory stack (110’) (Jayanti, Fig. 18, ¶0065, ¶0067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, ¶0023, ¶0034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, ¶0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein one (e.g., 105a’) of the silicon layers is in direct contact with one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and another one (e.g., 105c’) of the silicon layers is in direct contact with another one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’); forming the 3D-NAND memory device (Jayanti, Fig. 18, ¶0007, ¶0008, ¶0064, ¶0075-¶0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a higher degree of channel conductance modulation (e.g., higher on/off ratio), a reduced cell noise (e.g., a larger floating gate), and a reliable gain.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck dielectric layer includes a specific material of the interlayer dielectric layers of the memory stack of Oh, and forming the alternating interlayer dielectric materials of each of the 
Regarding Claim 32, Oh in view of Jayanti discloses the 3D memory device of claim 30. Further, Oh discloses the 3D memory device, wherein the NAND memory string comprises a first channel structure (150A) (Oh, Fig. 2F, ¶0053, ¶0067, ¶0075) extending vertically through the first memory deck (ST1), a second channel structure (250A) extending vertically through the second memory deck (ST2), and the inter-deck plug (180A) (Oh, Fig. 2F, ¶0058, ¶0075) vertically between and in contact with the first channel structure (150A) and the second channel structure (250A), respectively.
Regarding Claim 33, Oh in view of Jayanti discloses the 3D memory device of claim 30. Further, Oh discloses the 3D memory device, wherein each of the gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0051, ¶0065) comprises a metal layer.
Regarding Claim 34, Oh in view of Jayanti discloses the 3D memory device of claim 30. Further, Oh discloses the 3D memory device, wherein each of the gate conductive layers (120 and 220) (Oh, Fig. 2F, ¶0051, ¶0065) comprises a doped polysilicon layer.
Regarding Claim 35, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein the inter-deck plug (180A) (Oh, Fig. 2F, ¶0058, ¶0075) is surrounded and electrically isolated by inter-deck dielectric layer (190) (Oh, Fig. 2F, ¶0058, ¶0064).
Regarding Claim 36, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein the inter-deck plug (180A) (Oh, Fig. 2F, ¶0050-¶0051, 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the 3D memory device of Oh/Jayanti by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern comprised of a specific conductive material as taught by Oh to have the 3D memory device, wherein  the inter-deck plug comprises silicon in order to provide improved 3D-NAND memory device in which the first and second channel layer patterns are formed to prevent damaging the first and second channel patterns (Oh, ¶0007, ¶0075, ¶0078).
Regarding Claim 37, Oh in view of Jayanti discloses the 3D memory device of claim 1. Further, Oh discloses the 3D memory device, wherein the inter-deck plug (180A) (Oh, Fig. 2F, ¶0050-¶0051, ¶0058, ¶0064, ¶0075) is in direct contact with a channel plug (260) (Oh, Fig. 2F, ¶0067) of the second channel structure (250A).
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8-9, 21-25, 27-30, and 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891